Vanguard Consumer Discretionary Index Fund Vanguard Consumer Staples Index Fund Vanguard Energy Index Fund Vanguard Financials Index Fund Vanguard Health Care Index Fund Vanguard Industrials Index Fund Vanguard Information Technology Index Fund Vanguard Materials Index Fund Vanguard Telecommunication Services Index Fund Vanguard Utilities Index Fund Supplement to the Prospectus and Summary Prospectuses Dated December 20, 2011 Effective immediately, each Fund has eliminated its 2% redemption fee on shares held less than one year. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS REDB 052012
